Citation Nr: 1518664	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  14-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from November 4, 2011 to April 28, 2013.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD since April 29, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from November 4, 2011 to April 28, 2013.

4.  Entitlement to a TDIU since April 29, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1965 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted the claim of entitlement to service connection for PTSD and assigned an initial rating of 30 percent but denied the claim for a TDIU.  The Veteran appealed the assigned rating in this decision and the denial of a TDIU, and the matters are now before the Board.  

The Veteran and his wife testified via videoconference before the undersigned Veterans Law Judge sitting at the RO in Manchester in February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period from November 4, 2011 to April 28, 2013, PTSD symptoms have included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and mild memory loss, such as forgetting names, directions or recent events, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since April 29, 2013, PTSD symptoms have included depressed mood, anxiety, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and memory loss, such as forgetting names of close relatives, own occupation, own name, directions, and recent events; however, PTSD symptoms have not resulted in total occupational and social impairment.  

3.  The Veteran was capable of securing or following gainful employment for the period from November 4, 2011 to April 28, 2013.  

4.  After affording the Veteran the benefit of the doubt, the Veteran was unable to secure or follow gainful employment as a result of his service-connected disabilities from April 29, 2013 forward.  


CONCLUSIONS OF LAW

1.  Throughout the rating period from November 4, 2011 to April 28, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met throughout the rating period since April 29, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

3.  The criteria for entitlement to a TDIU from November 4, 2011 to April 28, 2013 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).

4.  The criteria for entitlement to a TDIU since April 29, 2013 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

The Veteran is seeking an increased rating of his PTSD disability which was initially rated at 30 percent disabling. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time that he was granted service connection for PTSD in November 2011.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  In an August 2012 rating decision, the Veteran was awarded service connection for PTSD, and granted an initial evaluation of 30 percent effective November 4, 2011.  

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Veteran was afforded a VA examination in March 2012 during which a VA examiner confirmed his diagnosis of PTSD using DSM-IV and assigned a GAF score.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

Initial Evaluation in Excess of 30 Percent for PTSD from November 4, 2011 to April 28, 2013

In connection with his claim for service connection for PTSD, the Veteran contended in November 2011 that his psychological symptoms included anxiety, depression, nightmares, eye tics, and anger.  He also indicated that he had been treated for depression and anxiety disorders for approximately 14 years, and that he was taking medication for his psychological symptoms since 2000.  

The Veteran was afforded a VA examination in March 2012 for his PTSD during which the examiner confirmed his diagnosis of PTSD, as well as alcohol abuse and pathological gambling that were in full remission, and the examiner assigned him a GAF score of 70.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner indicated that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and mild memory loss, such as forgetting names, directions or recent events.  Moreover, after conducting an examination on the Veteran, the examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication.  

The Veteran also sought mental health help in March 2012 at a VA facility during which the physician noted that the Veteran had been seeing other psychiatrists for approximately 13 years.  The Veteran reported that had been married for 45 years, that he had two children, and that he was retired after working for a utility company for 39 years.  Upon examination, the Veteran's mood was essentially stable, but he was prone to be irritable and impatient.  The physician noted that his affect was appropriate, his thoughts were organized and linear, he had no suicidal or homicidal ideation, his memory was intent, he was oriented, and his insight and judgment were good. 

In June 2012, a clinical nurse assigned a GAF score of 60 for the Veteran's symptoms during a mental health medication management visit.  During a similar visit in September 2012, a psychiatrist noted that the Veteran had an anxious and dystrophic mood and that he was concerned by his seasonally affected disorder (SAD); however, the psychiatrist noted that he had no hallucinations or delusions, and that he was alert and oriented, and his concentration and attention were good.  Likewise, during a similar visit in October 2012, a psychiatrist noted that the Veteran was taking several medications for his psychiatric symptoms, that he had anxiety and SAD, and that he was crying frequently.  

In November 2012, the Veteran saw a VA medical professional on two occasions regarding his PTSD symptoms.  During the first visit, the Veteran was noted as having anxious and irritable mood and disturbed sleep; however, he was alert, and he had clear and fluent speech, appropriate affect, organized and linear thoughts, fair memory, and good insight and judgment.  Approximately two weeks later, the Veteran complained that he was forgetting facts, and the physician noted that his mood was dysphoric, his affect was labile and reactive, his judgment was impaired, and his insight was limited.  

A March 2013 VA mental health note showed that the Veteran complained of memories of Vietnam, but he was otherwise adjusted.  The psychiatrist noted the Veteran's marriage of many years and his stable relationship with his children before reporting that the Veteran had depressed mood, mildly anxious affect, and no suicidal ideation; however, the Veteran had definite but passive homicidal ideation. 

In light of the aforementioned evidence, the Board concludes that the Veteran's PTSD disability symptoms have not warranted a rating in excess of 30 percent disabling from November 4, 2011 to April 28, 2013.  Specifically, during this time period, the Veteran's symptoms have included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and mild memory loss, such as forgetting names, directions or recent events, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A higher evaluation of 50 percent disabling is not warranted for this time period because the evidence from numerous VA doctors, the March 2012 VA examiner, and the lay statements in the record does not reflect that the Veteran had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  In fact, the evidence showed that the Veteran had appropriate affect, clear and fluent speech, mild memory loss symptoms, ability to understand complex commands, and he did not have difficulty maintaining effective work and social relationships as evidenced by the fact that he was married for a long time and he had relationships with his sons.  Although he had disturbances of motivation and mood, the record as a whole does not indicate that these symptoms amounted to occupational and social impairment with reduced reliability and productivity as indicated by a GAF score of 70, which connotes mild symptoms.  

Therefore, as the preponderance of the evidence is against an initial evaluation in excess of 30 percent for PTSD for the period from November 4, 2011 to April 28, 2013, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evaluation in Excess of 30 Percent for PTSD since April 29, 2013

The Veteran filed a disability benefits questionnaire (DBQ) for his PTSD that was administered by a private physician and received by VA on April 29, 2013.  After reviewing the Veteran's VA records, performing an examination, and considering the Veteran's medical history, the physician diagnosed the Veteran with PTSD, depression, and anxiety.  The physician concluded that the Veteran's symptoms amounted to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which was attributed mostly to PTSD, although the physician noted that the Veteran's prostate cancer disability had an impact as well.  This private physician concluded that the Veteran exhibited the following symptoms: depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, difficulty adapting to stressful circumstances, including work or a work-like setting.  

A May 2013 VA medical prescriber note indicated that the Veteran was appropriate, cooperative, well engaged, with no suicidal or homicidal ideation, and with normal cognition and fair insight and judgment; however, this psychiatrist assigned him a GAF score of 59 based on these symptoms.  Likewise, in a similar note, a psychiatrist assigned a GAF score of 52 to the Veteran's psychiatric symptoms in September 2013 due in part to the Veteran's recent trouble with the law. 

A September 2013 private medical record showed that the Veteran was diagnosed with a cancerous brain tumor and that he had a resection of the glioblastoma performed.  Since this diagnosis and surgery, the Veteran has exhibited severe psychological symptoms.  In fact, he was hospitalized in September 2013 for personality changes, criminal threatening, and suicidal ideation.  Several private medical records since that time have indicated that the Veteran was diagnosed with dementia secondary to his PTSD, brain cancer, and depression.  Moreover, while the Veteran underwent treatment for his brain cancer in 2013 and 2014, the Veteran and his wife indicated during the February 2015 Board hearing that the cancer had recurred in an aggressive manner.  The claims file also contains numerous VA medical treatment records indicating psychiatric symptoms whose etiology could be attributed to his PTSD or to other psychological problems, including his brain cancer and treatment for brain cancer.  

During the February 2015 Board hearing, the Veteran and his wife indicated that the Veteran had anxiety, memory loss, panic attacks approximately one to two times per week, anger, and that he still takes medication for his PTSD symptoms.  They testified that the Veteran's PTSD symptoms, including crying and stress, used to interfere with his ability to work before he retired from the utility company and before he was fired from a part-time job at a grocery store in 2012.  

While the Board acknowledges that following the Veteran's diagnosis of brain cancer in 2013 the medical records do not separate out the etiologies of the Veteran's psychological symptoms, the evidence of the record as a whole indicates that the Veteran's PTSD symptoms show a disability picture that more closely approximates the 70 percent rating under DC 9411 since April 29, 2013.  Specifically, the April 2013 private DBQ for the Veteran's PTSD showed symptoms that were more severe than the previous VA medical records and the March 2012 VA examiner's findings.  Furthermore, the Board is cognizant of the fact that the Veteran's GAF score since the March 2012 VA examination has been assessed several times and has been lowered each time, with the latest score indicating moderate symptoms.  

In light of this evidence, the Board finds that that since April 29, 2013, PTSD symptoms warrant a 70 percent rating due to such symptoms as depressed mood, anxiety, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and memory loss, such as forgetting names of close relatives, own occupation, own name, directions, and recent events.  However, the Veteran's PTSD symptoms do not warrant a 100 percent rating because his symptoms have not resulted in total occupational and social impairment, as shown by his testimony during the February 2015 Board hearing and his continued marriage to his wife for over 40 years.  

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling since April 29, 2013.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD for the entire rating period on appeal to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2013).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

TDIU, Generally 

The Veteran filed a claim for a TDIU in November 2011.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2014).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is service-connected for prostate cancer and associated residuals, PTSD, and erectile dysfunction.  The Board notes that his combined disability rating meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis for the entire time on appeal because the combined rating of prostate cancer, PTSD, and erectile dysfunction from November 4, 2011 to April 28, 2013 was 70 percent disabling, and taking into account the Board's granting of an increased rating for the Veteran's PTSD since April 29, 2013 above, he has a combined rating of 90 percent since that time.  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from November 4, 2011.  

Entitlement to a TDIU from November 4, 2011 to April 28, 2013

In his November 2011 application for a TDIU, the Veteran indicated that the highest level of education that he completed was two years of college, and that he had not had any education or training since becoming too disabled to work.  He reported that the last time he worked in a full-time position was in June 2006, that his service-connected prostate cancer and PTSD started affecting his full-time employment in November 2010, and that he became too disabled to work in November 2010.  He reported that he previously worked for a public utility company from 1968 to 2005, and that he worked as a clerk at a grocery store in 2009 for three months.  He remarked that he could not work full-time because he had frequent urination problems, including changing absorbent materials often, and depression and anxiety; however, he contended that he needed to work as much as possible outside of the home for therapeutic reasons because such work kept his mind off of his problems. 

The Veteran also submitted a statement in support to his claim in November 2011 in which he indicated that he kept busy by working eight to 15 hours per week, which allowed him to be outside of the house and let him meet people, thus, allowing him to manage his psychological problems.  In another November 2011 statement in support of his claim, the Veteran again indicated that he was unable to work a full-time job due to his incontinence from prostate cancer, which required changing of absorbent materials four to six times per day.  He again reported that he worked at a grocery store for approximately eight to 15 hours per week as a bagger and grocery cart clerk, which he needed to do to manage his psychological symptoms.  

In connection with his increased rating claim for residuals of prostate cancer, the Veteran was afforded a VA examination in December 2011 during which the examiner discussed the Veteran's employment history and current work-status.  The examiner noted that the Veteran's prostate cancer impacted the Veteran's ability to work and he indicated that the Veteran's last full-time job was as a lineman for a utility company; however, the Veteran was unable to continue to work in this line of work due to his urinary symptoms.  The examiner indicated that the Veteran was working four to eight hours per week at a supermarket as a grocery bagger and cart retriever, but that he required having flexibility for frequent bathroom breaks and access to a restroom.  This examiner explained that the Veteran had some limitation in his capacity for work due to leakage and frequency of urination.  He needed to have ready access to a restroom and be able to take frequent breaks, otherwise his capacity for physical or sedentary work was unimpaired by his prostate cancer and erectile dysfunction.  

During the March 2012 VA examination in connection with a service connection claim for the Veteran's PTSD, the Veteran indicated that he was working at the supermarket; however, he was on leave from this clerk job due to a rotator cuff surgery.  After reviewing the Veteran's work and education history, the examiner noted that the Veteran described himself as a hard worker when he worked, and that he went to work regardless of how he was feeling emotionally.  After assigning the Veteran a GAF score of 70, the examiner remarked that he spent his days watching videos and reading about fishing, that he ran errands and visited former co-workers, that he had friends and stayed in touch with family, and that he did not have problems with driving.  

Two April 2012 statements from the Veteran's supermarket employer indicated that he worked approximately 15 to 20 hours per week bagging groceries and collecting shopping carts, but that he was on medical leave at that time.  A September 2012 VA mental health note recounted the Veteran's employment history, which included the fact that the Veteran retired approximately eight years prior and that he worked at two supermarkets since retirement.  He was fired in July 2012 from his supermarket job because he asked to take six weeks of vacation, which was denied, but he went on vacation anyway.  An October 2012 VA mental health note indicated that the Veteran was very emotionally upset about being fired from this job.  Several other VA medical records, including another October 2012 VA mental health note, show that the Veteran complained that he could no longer work due to his worsening PTSD and incontinence symptoms, and that he wished for VA medical staff to write him a letter indicating that he was unemployable due to his service-connected disabilities. 

Although the Veteran may believe that he was incapable of substantially gainful employment due to his service-connected disabilities from November 4, 2011 to April 28, 2013, the Board finds that the preponderance of the evidence shows this not to be true.  Specifically, the record shows that after retiring from his lineman job, the Veteran worked for a number of years at a grocery store as a clerk.  While this job qualifies as marginal employment due to the amount of money the Veteran received from it, it indicated that he was able to work up to 20 hours a week.  Moreover, the Board notes that the record does not contain evidence showing that the Veteran was unable to secure or follow gainful employment for this period apart from the Veteran's own statements.  In fact, the December 2011 VA examiner opined that although the Veteran required access to a restroom, his prostate cancer and erectile dysfunction disabilities did not impair his capacity for physical or sedentary work.  Furthermore, after assigning a GAF score of 70 (mild symptoms), the March 2012 VA examiner noted the Veteran's work history, his current employment as a grocery store clerk, and how the Veteran spends his time; however, this examiner did not indicate that the Veteran was unable to secure or follow gainful employment due to his PTSD symptoms.  

The Board recognizes that these examiners did not provide opinions on the combined effects of the Veteran's service-connected disabilities.  However, the examiners' opinions are competent and they are highly probative evidence on the issue of functional impairment due to the Veteran's service-connected disabilities because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board concludes that combined-effects medical examination reports or opinions are not needed because the medical reports of record provide sufficient information for the Board to render a decision on the Veteran's entitlement to a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). 

In addition to the VA examiners' reports, the Board notes that the Veteran was fired from his grocery store clerk position because he wanted to take a lengthy vacation and not due to his service-connected disabilities.  In light of all of the evidence of record, the Board concludes that the Veteran was capable of securing or following gainful employment for the period from November 4, 2011 to April 28, 2013.  Thus, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In regards to an extraschedular rating for this time period, the Board notes that the schedular rating criteria used to rate the Veteran's service-connected disabilities are adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, and referral for consideration of an extra-schedular evaluation is not warranted with respect to a TDIU from November 4, 2011 to April 28, 2013.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU since April 29, 2013 

The Veteran submitted a private DBQ for his PTSD symptoms on April 29, 2013, which showed worsening PTSD symptoms.  As indicated above, this DBQ and other medical and lay evidence of record showed that the Veteran's disability picture approximates a combined rating of 90 percent.  Furthermore, this DBQ indicated that the Veteran's education history included an associate's degree as an electrician.  

After this date, various records show deteriorating mental and physical health for the Veteran, including legal problems and hospitalizations in September 2013, a GAF score of 52 in September 2013, impaired insight and judgement in November 2013, a dementia diagnosis as secondary to several non-service connected disorders but also PTSD in December 2013, and symptoms of suicide ideation and depression in January 2014.  Moreover, the February 2015 Board hearing confirmed that the Veteran was currently unemployed and that his last job was held in 2012.  Although the Board acknowledges that the Veteran has numerous other medical symptoms that are associated with his non-service-connected disorders, the Board concludes that symptoms associated with his PTSD and genitourinary system prevented him from securing and following gainful employment since April 29, 2013.  Thus, after affording him the benefit of the doubt, the claim of entitlement to a TDIU since April 29, 2013 must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in November 2011, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in December 2011 and March 2012, during which examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from November 4, 2011 to April 28, 2013 is denied.

Entitlement to an evaluation of 70 percent, but not higher, for PTSD since April 29, 2013 is granted.

Entitlement to a TDIU for the period from November 4, 2011 to April 28, 2013 is denied.

Entitlement to a TDIU since April 29, 2013 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


